DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Applicant’s amendment filed on May 26, 2021 has been entered and made of record.
Applicant’s arguments, see pages 23-25 of Remarks, filed May 26, 2021, with respect to 112(b) rejection of claims 3 and 8 and 102(a)(1) rejection of claims 1-2, 4-7 and 9-10 have been fully considered and are persuasive.  Therefore, such rejections have been withdrawn. 
Applicant's arguments, see pages 25-26 of Remarks filed May 26, 2021, with respect to 102(a)(1) rejection of claims 11-14 have been fully considered but they are not persuasive.  Specifically, Applicant alleged that the applied reference (Sorokin) “fails to describe applying soft-attention to a subset selected by applying hard-attention”.  It appears to be that Applicant has mischaracterized Sorokin’s teaching.  As can been seen on section 2 in page 2 of Sorokin, the “two approaches to the context vector calculations” described therein is relating the two states (st and st+1) of the network as shown in figure 1.  At state st, the g network does not use the output of the recurrent network LSTM to calculate context vector (zt) but it does use the output of the recurrent network LTSM to calculate the context vector (zt+1) at the st+1 state.  Furthermore, subsection 2.1 (Soft attention) in Sorokin, the location vector vti (note vectors vt described in section 2 (vt = {vt1,…,vtL}, vti…m*n)) is required in order to calculate context vector per equation 2.  As can been seen on subsection 2.2 (Hard attention) of Sorokin, hard attention selects one attention location from L to sampling and such one attention location is a subset vti of t.  Therefore,  Sorokin does teach applying soft attention to a subset selected by applying hard attention as shown in equation 2.
Applicant's arguments, see page 266 of Remarks filed May 26, 2021, with respect to 103 rejection of claims 15-18 have been fully considered.  It is noted that such arguments relied on the previous arguments with regard to the rejection of claims 11-14.  Therefore, the examiner’s response as set forth above are incorporated herein. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorokin et al. (“Deep Attention Recurrent Q-Network”, Proceedings of the NIPS Workshop on Deep Reinforcement Learning, Published on December 5, 2015, pages 1-7, Art of record IDS filed on November 22, 2019, referred as Sorokin hereinafter).
The advanced statements set forth in the preceding paragraph 4 are incorporated hereinafter.
st par., and figure 1), a method comprising:
generating a plurality of feature maps by the CNN from an input image (see page 2, section 2 (Deep Attention Recurrent Q-Network), 1st  par.: CNN receives…produces a set of D feature maps…);
applying hard-attention by the local attention mechanism to the generated plurality of feature maps by selecting a subset of the generated feature maps (see page 3, subsection 2.2 (Hard attention));
applying soft-attention by the local attention mechanism to the selected subset of generated feature maps by providing weights to the selected subset of generated feature maps in obtaining weighted feature maps (see page 2, subsection 2.2 (Soft attention));
storing the weighted feature maps in the LSTM (see page 2, section 2 (Deep Attention Recurrent Q-Networrk), 1st  par.: memory state); and
calculating a Q value for different actions based on the weighted feature maps stored in the LSTM (see page 2, section 2 (Deep Attention Recurrent Q-Networrk), 1st  par.: “…evaluating Q-value…”).
Regarding claim 12, Sorokin further teaches comprising: determining if an iteration condition is satisfied (see page 2, figure 1 and section 2 (Deep Attention Recurrent Q-Network), 1st  par.: iteration #2 (at time step St+1) performs when it receives input ((ht, Ct ) and ht ) from time step St ); and outputting a final deep Q-network if the iteration condition is satisfied (output of time step St+1 (Q(s, a)t+1) as shown in figure 1).
st par.: LSTM stores data...; section 2 (Deep Attention Recurrent Q-Networrk), 1st  par.: memory state Ct-1).
Regarding claim 14, Sorokin further teaches wherein applying soft-attention includes reading the selected subset of generated feature maps in the hierarchical memory (see page 2: 1st par.: LSTM stores data...; section 2 (Deep Attention Recurrent Q-Networrk), 1st  par.: vectors (feature maps) stored memory state Ct-1 is used (read) for evaluating Q-value).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin.
The advanced statements as applied to claims 11-14 above are incorporated hereinafter.
Regarding claim 15, the advanced statements as applied to claim 11 above are incorporated herein.  Sorokin does not further teach claim limitations that of: a processing core, an I/O controller hub, and a graphic processor.
However, such claim limitations are well known and widely used in the art.
The advantage for doing so is to speed up the computation.

Regarding claim 16, Sorokin further teaches comprising: determining if an iteration condition is satisfied (see page 2, figure 1 and section 2 (Deep Attention Recurrent Q-Networrk), 1st  par.: iteration #2 (at time step St+1) performs when it receives input ((ht, Ct ) and ht ) from time step St ); and outputting a final deep Q-network if the iteration condition is satisfied (output of time step St+1 (Q(s, a)t+1) as shown in figure 1).
Regarding claim 17, Sorokin further teaches wherein applying hard-attention includes writing generated feature maps into a hierarchical memory (see page 2: 1st par.: LSTM stores data...; section 2 (Deep Attention Recurrent Q-Network), 1st  par.: memory state Ct-1).
Regarding claim 18, Sorokin further teaches wherein applying soft-attention includes reading the selected subset of generated feature maps in the hierarchical memory (see page 2: 1st par.: LSTM stores data...; section 2 (Deep Attention Recurrent Q-Network), 1st  par.: vectors (feature maps) stored memory state Ct-1 is used (read) for evaluating Q-value).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reference is made to paragraph 3 above as to the reasons for allowance of claims 1-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






DMD
6/2021

/DUY M DANG/Primary Examiner, Art Unit 2667